           Case 1:18-cv-01044-JTA Document 24 Filed 07/30/21 Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

ALBERT WILSON,                           )
                                         )
      Plaintiff,                         )
                                         )
      v.                                 )           CASE NO. 1:18-cv-1044-JTA
                                         )
KILOLO KIJAKAZI,                         )             (WO)
Acting Commissioner of Social Security, )
                                       1

                                         )
      Defendant.                         )
                         MEMORANDUM OPINION AND ORDER

          Pursuant to 42 U.S.C. § 405(g), the claimant, Albert Wilson (“Wilson”), brings this

action to review a final decision by the Commissioner of Social Security

(“Commissioner”). (Doc. No. 1.) 2 The Commissioner denied Wilson’s claim for a period

of disability and Disability Insurance Benefits (“DIB”).           (R. 15.) The parties have

consented to the exercise of dispositive jurisdiction by a magistrate judge pursuant to 28

U.S.C. § 636(c). (Docs. No. 21, 22.)

          Based upon review of the record and the briefs submitted by the parties, the Court

finds that the decision of the Commissioner is due to be AFFIRMED.




1
 Under Federal Rule of Civil Procedure 25(d), the Court substitutes Kilolo Kijakazi, the acting
Commissioner of the Social Security Administration, for Andrew Saul, the former Commissioner.
2
    Document numbers, as they appear on the docket sheet, are designated as “Doc. No.”
        Case 1:18-cv-01044-JTA Document 24 Filed 07/30/21 Page 2 of 16




                       I.     PROCEDURAL HISTORY AND FACTS

       Wilson was born on May 18, 1963, and was 54 years old at the time of the

administrative hearing held on February 8, 2018. (R. 201.) He completed high school and

previously worked as a corrections officer for the Alabama Department of Corrections.

(R. 357.) He also served as a member of the United States Army Reserve through October

2017. (R. 213.) He alleges a disability onset date of January 31, 2016, due to post-

traumatic stress disorder, depressive disorder, back problems, and tinnitus. (R. 325.)

       On February 16, 2016, Wilson applied for DIB under Title II of the Social Security

Act (“the Act”), 42 U.S.C. §§ 401, et seq. (Id.) The application was denied on May 18,

2016 (R. 248), and Wilson requested an administrative hearing (R. 257).

       Following an administrative hearing, the Administrative Law Judge (“ALJ”) denied

Wilson’s request for benefits in a decision dated March 21, 2018. (R. 12-28.) Wilson

submitted additional medical records to the Appeals Council, which denied his request for

review on October 30, 2018. (R. 1-6.) Therefore, the ALJ’s decision became the final

decision of the Commissioner. On December 13, 2018, Wilson filed the instant action

appealing the decision of the Commissioner. (Doc. No. 1.)

                               II.    STANDARD OF REVIEW

       Judicial review of disability claims is limited to whether the Commissioner's

decision is supported by substantial evidence and whether the correct legal standards were

applied. 42 U.S.C. § 405(g); Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005).

“The Commissioner's factual findings are conclusive” when “supported by substantial

evidence.”   Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001).           “Substantial


                                             2
        Case 1:18-cv-01044-JTA Document 24 Filed 07/30/21 Page 3 of 16




evidence” is more than a mere scintilla and is “such relevant evidence as a reasonable

person would accept as adequate to support a conclusion.” Crawford v. Comm'r of Soc.

Sec., 363 F.3d 1155, 1158 (11th Cir. 2004) (quoting Lewis v. Callahan, 125 F.3d 1346,

1349 (11th Cir. 1997)). Even if the Commissioner's decision is not supported by a

preponderance of the evidence, the findings must be affirmed if they are supported by

substantial evidence. Id. at 1158-59; see also Martin v. Sullivan, 894 F.2d 1520, 1529

(11th Cir. 1990). The court may not find new facts, reweigh evidence, or substitute its own

judgment for that of the Commissioner. Bailey v. Soc. Sec. Admin., Comm’r, 791 F. App’x

136, 139 (11th Cir. 2019); Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th Cir. 2004);

Dyer, 395 F.3d at 1210. However, the Commissioner's conclusions of law are not entitled

to the same deference as findings of fact and are reviewed de novo. Ingram v. Comm'r of

Soc. Sec. Admin., 496 F.3d 1253, 1260 (11th Cir. 2007).

                  III.   STANDARD FOR DETERMINING DISABILITY

       An individual who files an application for Social Security DIB must prove that he

is disabled. See 20 C.F.R. § 404.1505. The Act defines “disability” as the “inability to

engage in any substantial gainful activity by reason of any medically determinable physical

or mental impairment which can be expected to result in death or which has lasted or can

be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §

423(d)(1)(A); 20 C.F.R. § 404.1505(a).

       Disability under the Act is determined under a five-step sequential evaluation

process. See 20 C.F.R. § 404.1520. The evaluation is made at the hearing conducted by

the ALJ. See Washington v. Comm’r of Soc. Sec., 906 F.3d 1353, 1359 (11th Cir. 2018).


                                            3
        Case 1:18-cv-01044-JTA Document 24 Filed 07/30/21 Page 4 of 16




First, the ALJ must determine whether the claimant is currently engaged in substantial

gainful activity. 20 C.F.R. § 404.1520(b). “Substantial gainful activity” is a work activity

that involves significant physical or mental activities. 20 C.F.R. § 404.1572(a). If the ALJ

finds that the claimant is engaged in substantial gainful activity, the claimant cannot claim

disability. 20 C.F.R. § 404.1520(b). Second, the ALJ must determine whether the claimant

has a medically determinable impairment or a combination of impairments that

significantly limit the claimant's ability to perform basic work activities. 20 C.F.R. §

404.1520(c). Absent such impairment, the claimant may not claim disability. Id. Third,

the ALJ must determine whether the claimant meets or medically equals the criteria of an

impairment listed in 20 C.F.R. § 404, Subpart P, Appendix 1. 20 C.F.R. §§ 404.1520(d),

404.1525, and 404.1526. If such criteria are met, then the claimant is declared disabled.

20 C.F.R. § 404.1520(d). If the claimant has failed to establish that he is disabled at the

third step, the ALJ may still find disability under the next two steps of the analysis. At the

fourth step, the ALJ must determine the claimant's residual functional capacity (“RFC”),

which refers to the claimant's ability to work despite his impairments. 20 C.F.R. §

404.1520(e). The ALJ must determine whether the claimant has the RFC to perform past

relevant work. 20 C.F.R. § 404.1520(f). If it is determined that the claimant is capable of

performing past relevant work, then the claimant is not disabled.              20 C.F.R. §

404.1560(b)(3). If the ALJ finds that the claimant is unable to perform past relevant work,

then the analysis proceeds to the fifth and final step. 20 C.F.R. § 404.1520(g)(1). In this

final analytical step, the ALJ must decide whether the claimant can perform any other

relevant work corresponding with his RFC, age, education, and work experience. 20


                                              4
         Case 1:18-cv-01044-JTA Document 24 Filed 07/30/21 Page 5 of 16




C.F.R. § 404.1560(c). Here, the burden of proof shifts from the claimant to the ALJ in

proving the existence of a significant number of jobs in the national economy that the

claimant can perform given his RFC, age, education, and work experience. 20 C.F.R. §§

404.1520(g), 404.1560(c).

                             IV.     ADMINISTRATIVE DECISION

       Within the structure of the sequential evaluation process the ALJ found that Wilson

has not engaged in substantial gainful activity since January 26, 2016, 3 the alleged onset

date of disability, and that he suffers from the following severe impairments that

significantly limit his ability to perform basic work activities: multilevel lumbar

degenerative disc disease with foraminal stenosis and spondylosis, obstructive sleep apnea,

myalgias, polyarthralgia, impaired fasting glucose, obesity, hearing loss, tinnitus,

depression, anxiety, and post-traumatic stress disorder. (R. 17.) The ALJ concluded that

Wilson’s severe impairments do not meet or medically equal the severity of one of the

listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. 17-20.)

       After consideration of the entire record, the ALJ determined that Wilson retains the

RFC to perform less than a full range of light work 4 as defined in 20 C.F.R. § 404.1657(b).

(R. 20.) The ALJ found the following workplace limitations applicable to Wilson:


3
 The Court notes that the ALJ provides this date in the decision, but Wilson’s application for DIB
provides an onset date of January 31, 2016. (R. 325.) The parties do not explain this discrepancy.
4
  “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying
of objects weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in
this category when it requires a good deal of walking or standing, or when it involves sitting most
of the time with some pushing and pulling of arm or leg controls. To be considered capable of
performing a full or wide range of light work, you must have the ability to do substantially all of
these activities . . .” 20 C.F.R. § 404.1657(b).


                                                5
         Case 1:18-cv-01044-JTA Document 24 Filed 07/30/21 Page 6 of 16




        He can lift 20 pounds occasionally and ten pounds frequently. He can
        stand/walk for six hours and sit for six hours in an eight hour workday with
        customary breaks. He is precluded from climbing ladders, ropes, scaffolds.
        He is precluded from crawling and from working around loud noise. He can
        perform simple, routine tasks, with occasional changes in work. He is
        precluded from public interaction. He is precluded from coordinating with
        coworkers to complete his tasks or other tasks.

(Id.)

        Following the testimony of the Vocational Expert (“VE”), the ALJ determined that

Wilson was precluded from performing any past relevant work. (R. 27.) The ALJ also

found that based upon Wilson’s age, education, work experience and RFC, there are jobs

that exist in “significant numbers in the national economy” that he can perform, and

therefore he was not disabled as defined by the Act. (Id.) The ALJ further concluded that

Wilson had not been under a disability from January 26, 2016, through March 21, 2018,

the date of the ALJ’s decision. (R. 28.)

                                      V.      DISCUSSION

        Wilson presents four arguments on appeal. First, Wilson argues that new evidence

he presented to the Appeals Council warrants remand and a de novo review. (Doc. No. 13

at 7.) Second, he argues that the ALJ erred by failing to order a consultative evaluation

that would have allowed a more informed decision regarding his disability. (Id. at 9-10.)

Third, he argues that the ALJ did not properly consider the consulting opinion of Dr.

Theron Covin, Ed.D. (Id. at 10-11.) Fourth, he argues that the ALJ’s RFC determination

is not based on substantial evidence. (Id. at 11-15.)

        The Court evaluates each of Wilson’s arguments below.




                                              6
        Case 1:18-cv-01044-JTA Document 24 Filed 07/30/21 Page 7 of 16




       A. Remand Is Not Warranted Because The Additional Evidence Is Not Material.

       Wilson asserts that a remand is appropriate because the Appeals Council committed

legal error when it refused to consider supplemental evidence that he provided that is new,

material, and chronogically relevant. (Doc. No. 13 at 7.) He argues that if the ALJ had

reviewed the records, the ALJ’s decision likely would have been different because the

information therein supported the conclusions of his treating psychiatrists that he is

disabled. (Id. at 7-9.) The Commissioner responds that the Appeals Council evaluated the

evidence and properly concluded that it was not material because there was no reasonable

probability that it would have changed the outcome of the proceeding. (Doc. No. 15 at 7.)

       A claimant is allowed to present new evidence at each stage of the administrative

process, including before the Appeals Council. 20 C.F.R. § 404.900(b). If the claimant

submits new evidence after the ALJ's decision, the Appeals Council must consider the

evidence if it is new, material, and chronologically relevant. See Washington v. Social Sec.

Admin., Comm’r., 806 F.3d 1317, 1320 (11th Cir. 2015); 20 C.F.R. § 404.970(b). The

evidence is material if “there is a reasonable possibility that [the new evidence] would

change the administrative result.” Hyde v. Bowen, 823 F.2d 456, 459 (11th Cir. 1987); see

20 C.F.R. § 404.970(a)(5).

       Here, Wilson’s argument is unavailing. In determining the materiality of the

evidence, the Appeals Council reviewed 165 pages of Wilson’s additional records

regarding his treatment by psychiatrists Dr. S.R. Mudragada and Dr. Baowu Wang between

April 6, 2015 and May 18, 2018. (R. 2, 33-197.) The ALJ considered, but gave little

weight to, both doctors’ assessments of Wilson. (R. 23.) Dr. Wang stated that Wilson “is


                                             7
         Case 1:18-cv-01044-JTA Document 24 Filed 07/30/21 Page 8 of 16




unable to perform ‘his job due to [a] physical disability of back pain’ ” and Dr. Mudragada

opined that Wilson is “permanently incapacitated to perform duties as a correction officer

or any forms of employment.” (R. 432, 628.) The ALJ noted that determinations of a

claimant’s ability to work are reserved for the Commissioner under 20 C.F.R. §

404.1527(d) and that both doctors are psychiatrists without expertise in assessing Wilson’s

musculoskeletal or physical disabilities. (R. 23.) Agency regulations support the ALJ’s

grounds for discounting these opinions. See 20 C.F.R. § 404.1527(c)(5) (agency regulation

explaining that it generally gives “more weight to the medical opinion of a specialist about

medical issues related to his or her areas of specialty than to the medical opinion of a source

who is not a specialist”).

       The ALJ noted that Dr. Wang conducted “minimum examinations” with Wilson and

there were no treatment records from Dr. Mudragada. (R. 23, 25.) Though the additional

evidence supplements the gap in Dr. Mudragada’s treatment records, the Appeals Council

correctly determined that the records would not change the outcome of the decision because

the ALJ had correctly discounted the psychiatrists’ opinions on Wilson’s physical ability

to work. Given the immateriality of Dr. Mudragada’s treatment records to Wilson’s

physical ability to work, there is no reasonable probability that this evidence would have

changed the outcome of the ALJ’s decision. Wilson’s arguments lack merit because the

ALJ cited substantial grounds to discount the opinions of Drs. Mudragada and Wang. See

D’Andrea v. Commissioner of Social Sec. Admin., 389 F. App’x 944, 948 (11th Cir. 2010)

(weight accorded a medical opinion is supported by the record where the ALJ articulates




                                              8
        Case 1:18-cv-01044-JTA Document 24 Filed 07/30/21 Page 9 of 16




at least one specific reason for disregarding the opinion). Accordingly, the Court finds no

error in the Appeals Council’s decision.

       B. A Consultative Examination Was Not Required To Develop The Record.

       Wilson claims that the ALJ erred because the ALJ did not order a consultative

examination, and therefore failed to develop a full and fair record. (Doc. No. 13 at 9-10.)

The Commissioner counters that the ALJ is not required to order further examinations

because the record contained sufficient evidence for the ALJ to reach an informed decision.

(Doc. No. 15 at 10.)

       The elements of Wilson’s argument are (1) he was represented by a non-attorney

and (2) most of the treatment records available to the ALJ were created prior to his alleged

disability onset date of January 31, 2016. (Doc. No. 13 at 10.) He acknowledges that the

ALJ had post-onset records pertaining to sleep apnea and an MRI, and Dr. Covin’s

summary of treatment from September 2013 to February 20016. (Id.) However, Wilson

asserts the absence of additional records triggered the ALJ’s duty to order a consultative

exam and the failure to do so requires remand. (Id.)

       The Commissioner responds that, while an ALJ has a basic obligation to fully and

fairly develop the record, there is no “special duty” to do so unless a claimant has waived

his right to representation. (Doc. No. 15 at 10 (quoting Brown v. Shalala, 44 F.3d 931, 934

(11th Cir. 1995) (per curiam).) Under Brown, “[t]here must be a showing of prejudice

before it is found that the claimant’s right to due process has been violated to such a degree

that the case must be remanded to the Secretary for further development of the record.”

Brown, 44 F.3d at 934. The Commissioner also responds that an ALJ “is not required to


                                              9
          Case 1:18-cv-01044-JTA Document 24 Filed 07/30/21 Page 10 of 16




order a consultative examination as long as the record contains sufficient evidence for the

[ALJ] to make an informed decision.” Ingram, 496 F.3d at 1269. The Commissioner

contends that Wilson is attempting to shift his burden of proof to the ALJ and ignores the

substantial evidence supporting the administrative decision. (Doc. No. 15 at 10.)

         In Social Security proceedings, “an individual who files an application for …

disability benefits must prove that she is disabled.” Whetstone v. Barnhart, 263 F. Supp.

2d 1318, 1320 (M.D. Ala. 2003) (citing 20 C.F.R. § 416.912 (1999)). These proceedings

are inquisitorial rather than adversarial, which means an ALJ has the duty to investigate

the facts and develop an argument both for and against granting benefits. Sims v. Apfel,

530 U.S. 103, 111 (2000). Thus, the ALJ is charged with developing a full and fair record.

Graham v. Apfel, 129 F.3d 1420, 1423 (11th Cir. 1999) (per curiam); Welch v. Bowen, 854

F.2d 436, 438 (11th Cir. 1988). See also 20 C.F.R. § 416.912(b) (stating that, before the

ALJ determines the claimant is not disabled, “[the ALJ] will develop [the claimant's]

complete medical history for at least the 12 months preceding the month in which [she]

file[s her] application”). This duty exists whether or not the claimant is represented by

counsel. Brown, 44 F.3d at 934; Robinson v. Astrue, 235 F. App’x 725, 727 (11th Cir.

2007).

         The Court finds that, to the extent Wilson suggests the ALJ had a heightened duty

to develop the record because his representative was not an attorney, such claim is baseless.

This is so because Wilson neither challenges his former representative’s qualifications nor

claims that some specific error prejudiced him. Ellison v. Barnhart, 355 F.3d 1272, 1276

(11th Cir. 2003); see also Pennington v. Comm’r of Soc. Sec., 652 F. App’x 862, 872 (11th


                                             10
        Case 1:18-cv-01044-JTA Document 24 Filed 07/30/21 Page 11 of 16




Cir. 2016) (where claimant was represented by counsel, the ALJ had no heightened duty

to develop the record as she would if claimant was unrepresented.). Having addressed

Wilson’s claim that the ALJ did not meet her duty based upon his representation, the Court

now reviews the adequacy of the record.

       To warrant remand for the ALJ’s failure to develop the record, there must be a

showing of unfairness or clear prejudice. Brown, 44 F.3d at 935 (citing Kelly v. Heckler,

761 F.2d 1538, 1540 n.2 (11th Cir. 1985)); Colon, 660 F. App’x at 870; Bellew v. Acting

Comm’r of Social Sec., 605 F. App’x 917, 932 (11th Cir. 2015) (quoting Brown, 44 F.3d

at 932) (“In determining whether remand is necessary for development of the record, we

consider ‘whether the record reveals evidentiary gaps which result in unfairness or clear

prejudice.’ ”).

       Accordingly, “there must be a showing of prejudice before we will find that
       the claimant's right to due process has been violated to such a degree that the
       case must be remanded to the [ALJ] for further development of the record.”
       Id. (internal quotation marks omitted). Before ordering a remand, we will
       review the administrative record as a whole to determine if it is inadequate
       or incomplete or “show[s] the kind of gaps in the evidence necessary to
       demonstrate prejudice.” Graham v. Apfel, 129 F.3d 1420, 1423 (11th Cir.
       1997) (per curiam).


Bellew, 605 F. App’x at 932.

       Here, Wilson does not raise a specific claim of prejudice, but merely argues that

the record was inadequate because most of the treatment records preceded the onset date

of his alleged disability. (Doc. No. 13 at 10.) The Commissioner notes that Wilson’s

representative believed the record was adequately developed, as she asked the ALJ to find



                                             11
           Case 1:18-cv-01044-JTA Document 24 Filed 07/30/21 Page 12 of 16




disability based on the contents of the file as it existed on the date of the administrative

hearing. (Doc. No. 15 at 11; R. 228.) Because the Commissioner is required to develop

the record for the twelve months preceding the month of the application, the administrative

file is adequate for Wilson’s application date of February 16, 2016, since it contains

treatment records for January 2015 through January 2016. See Ellison, 355 F.3d at 1216

(noting that the ALJ is required to develop a claimant’s medical history for the twelve

months preceding the month in which the application was filed); 20 C.F.R. § 416.912(b).

          Moreover, Wilson does not meet the Graham/Brown prejudice standard because the

records relevant to his alleged onset date and grounds for disability were before the ALJ.

Graham, 129 F.3d at 1423; see also Sarria v. Comm’r of Soc. Sec., 579 F. App’x 722, 724

(11th Cir. 2014) (contrasting grant of remand for pro se plaintiff in Brown, where record

contained evidentiary gaps, with denial of remand for represented claimant who was

responsible for producing evidence of her disability). Here, as in Sarria, Wilson was

represented during the administrative process and was responsible for producing evidence

related to his disability.      His disagreement with the ALJ’s interpretation of the

administrative record does not warrant a remand. Sarria, 579 F. App’x at 724.

          The Court finds that the record contained adequate, relevant records for the ALJ to

decide that Wilson was not disabled. Further, Wilson has not demonstrated the record

contained evidentiary gaps which resulted in unfairness or clear prejudice. Brown, 44 F.3d

at 935.




                                               12
        Case 1:18-cv-01044-JTA Document 24 Filed 07/30/21 Page 13 of 16




       C. The ALJ Properly Considered The Opinion Of Dr. Covin.

       Wilson claims that remand is necessary because the ALJ failed to properly consider

a consulting opinion from Theron Covin, Ed.D. of the Center for Counseling & Human

Development. (Doc. No. 13 at 10-11.) The Commissioner responds that because Dr. Covin

is not an acceptable medical source but is classified as an “other source,” the ALJ’s

explanation provided sufficient detail regarding her treatment of Dr. Covin’s assessment.

(Doc. No. 15 at 12.)

       The crux of Wilson’s complaint regarding the ALJ’s treatment of Dr. Covin’s

assessment is that the ALJ cited it for the purpose of showing that Wilson “does not have

marked hearing loss” but the ALJ did not analyze, reject, or properly consider the

remainder of Dr. Covin’s opinion. (Doc. No. 13 at 11.) 5 Yet, Dr. Covin’s report makes

clear that he “reviewed [Wilson’s] service medical record pertaining to the chronic back

condition” (R. 624) and incorporated records from the Department of Veterans Affairs

(“VA”) assessing Wilson’s hearing and back problems as a basis for a finding of disability

by that agency (R. 625-26). Dr. Covin did not perform an independent assessment of any

alleged physical disability and merely cited VA records on the issue of Wilson’s hearing

loss. (R. 22, 625.) Based upon his review of the VA records, Dr. Covin opined “ ‘that it

is more likely than not’ [Wilson] is totally and permanently disabled, cannot hold gainful

employment and is not a likely candidate to be rehabilitated.” (R. 624.)




5
  Wilson’s brief provides an incorrect citation for the ALJ’s reference to Dr. Covin’s report
regarding his hearing loss. The relevant discussion is at R. 22, not R. 20.


                                             13
        Case 1:18-cv-01044-JTA Document 24 Filed 07/30/21 Page 14 of 16




       The Commissioner argues the ALJ considered Dr. Covin’s report though the ALJ

did not expressly state whether she accorded it any weight. (Doc. No. 15 at 13.) The

Commissioner notes that Dr. Covin is considered a non-medical “other source” under SSR

06-03p. (Id. at 12 (citing SSR 06-03p, 2006 WL 2329939).) 6 SSR 06-03p requires an ALJ

to generally “explain the weight given to opinions from these ‘other sources,’ or otherwise

ensure that the discussion of the evidence in the determination or decision allows a claimant

or subsequent reviewer to follow the adjudicator’s reasoning, when such opinions may

have an effect on the outcome of the case.” SSR 06-03p, 2006 WL 2329939 at *2. The

Commissioner likens Dr. Covin’s opinion to those from Drs. Wang and Mudragada, noting

that the ALJ provided valid, supported reasons to discount Dr. Covin’s opinion regarding

disability because Wilson’s physical ability is outside Dr. Covin’s field of expertise and

the determination of disability is reserved for the Commissioner under 20 C.F.R. §

404.1527(d). (Doc. No. 15 at 12.)

       The Court finds the ALJ properly considered the opinion of Dr. Covin. 7 The ALJ

incorporated Dr. Covin’s findings into her determination of severe impairments

(depression, anxiety and post-traumatic stress disorder). (R. 24.) The ALJ discussed Dr.

Covin’s completion of personality and memory functionality tests which led him to

conclude that Wilson has emotional distress and is introverted. (Id.) Results also showed


6
  The Commissioner notes that SSR 06-03p has been rescinded but remains applicable to cases
such as Wilson’s that were filed prior to March 27, 2017. (Doc. No. 15 at 12, n.9.) The Eleventh
Circuit has held that SSA rulings are accorded deference. Fair v. Shalala, 37 F.3d 1466, 1468-69
(11th Cir. 1994).
7
 Notably, Wilson does not challenge the ALJ’s assessment of Dr. Covin’s findings regarding his
mental health, the area of Dr. Covin’s expertise.


                                              14
        Case 1:18-cv-01044-JTA Document 24 Filed 07/30/21 Page 15 of 16




that Wilson had normal mental status, intact memory, normal item recall, and demonstrated

abilities to perform mathematical equations. (Id.) Given the ALJ’s incorporation of Dr.

Covin’s findings into Wilson’s RFC, the failure to assign a specific weight to the opinion

did not prejudice Wilson. See Colon v. Colvin, 660 F. App’x 867, 870 (11th Cir. 2016)

(harmless error where ALJ’s findings did not state the particular weight assigned to a

mental evaluation, but were nonetheless consistent with the evaluation and reflected

thoughtful consideration of the findings). Here, as in Colon, the ALJ’s decision showed

full consideration of Dr. Covin’s findings and considered his findings of impairments as

well as normal functions. Id.

       Further, because Dr. Covin did not conduct any tests or examinations related to

Wilson’s alleged physical disability, his opinion on that issue is cumulative of the medical

evidence and did not warrant further discussion by the ALJ. See De Olazabal v. Soc. Sec.

Admin., Comm’r, 579 F. App’x 827, 832 (11th Cir. 2014) (ALJ’s failure to reference report

from “other source” in assessing RFC was harmless where it was “merely cumulative” of

claimant’s testimony and medical evidence”).

       D. The ALJ’s RFC Finding Is Supported By Substantial Evidence.

       Wilson claims that the ALJ’s finding of his RFC is not based on substantial

evidence. (Doc. No. 13 at 11.) The Commissioner responds by arguing that the ALJ cited

substantial evidence when determining Wilson’s RFC. (Doc. No 15 at 13.)

       The Court does not agree with Wilson. The entirety of the record shows an

abundance of relatively normal medical reports. The record contains a physical analysis

of Wilson wherein he is described to have normal cardiovascular rate and rhythm, a normal


                                            15
        Case 1:18-cv-01044-JTA Document 24 Filed 07/30/21 Page 16 of 16




gait, no joint effusion, normal lung health, and to be in a normal mood. (R. 436.) He also

denied having the feelings of fatigue and malaise. (Id.) In addition, Wilson testified that

he continued to serve in the Army Reserves for almost two years beyond the date he alleges

is the onset date of his disabilities. (R. 213.) Wilson also testified that he mows the lawn

and weeds the yard, and goes to the park to walk for exercise. (R. 207-08.) Further, the

testimony of Wilson’s spouse details these activities and adds that Wilson performs

personal care, drives, and attends church. (R. 381-85.) Finally, Wilson completed a range

of mental testing in which he was determined to have a normal mental status, including

being awake and alert, in a normal mood, an intact memory, and an ability to recall objects

and repeat four digits forward and three backward. (R. 436, 492-93.) Accordingly, the

Court finds that the ALJ fashioned an appropriate RFC based on substantial evidence in

the record.

                                     VI.     CONCLUSION
       After review of the administrative record, and considering all of Wilson’s

arguments, the Court finds the Commissioner’s decision to deny him disability is supported

by substantial evidence and is in accordance with applicable law. Accordingly, it is hereby

       ORDERED that the decision of the Commissioner is AFFIRMED.

       A separate judgment will be issued.

       DONE this 30th day of July, 2021.




                                   JERUSHA T. ADAMS
                                   UNITED STATES MAGISTRATE JUDGE



                                             16
